Exhibit 10.02

 

REACHLOCAL, INC.

NONQUALIFIED INDUCEMENT STOCK OPTION GRANT NOTICE AND
STOCK OPTION AGREEMENT

 

As an inducement material to the decision by the individual listed below (the
“Optionee”) to accept employment with ReachLocal, Inc., a Delaware corporation
(the “Company”), and pursuant to that certain offer letter entered into by and
between the Optionee and the Company, dated as of ____________ (the “Offer
Agreement”), the Company hereby grants to the Optionee a nonqualified option to
purchase the number of shares of the common stock of the Company (“Common
Stock”), set forth below (the “Option”). This Option is subject to all of the
terms and conditions set forth herein and in the Stock Option Agreement attached
hereto as Exhibit A (the “Stock Option Agreement”), which is incorporated herein
by reference. This Option is made and granted as a stand-alone award and is not
granted under or pursuant to the ReachLocal, Inc. Amended and Restated 2008
Stock Incentive Plan (the “Plan”). However, unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Grant
Notice and the Stock Option Agreement.

 

Optionee:

 

 

Grant Date:

   

Vesting Commencement Date:

   

Exercise Price per Share:

$

 

Total Exercise Price:

$

 

Total Number of Shares Subject to the Option:

shares

 

Expiration Date:

   

Vesting Schedule:

 

 

Termination:

The Option shall terminate on the Expiration Date set forth above or, if
earlier, in accordance with the terms of the Stock Option Agreement.

 

By his or her signature, the Optionee agrees to be bound by the terms and
conditions of the Stock Option Agreement and this Grant Notice. The Optionee has
reviewed the Stock Option Agreement and this Grant Notice in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Grant
Notice and fully understands all provisions of this Grant Notice and the Stock
Option Agreement. The Optionee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions arising under the Stock Option Agreement or relating to the Option.

 

REACHLOCAL, INC.

 

OPTIONEE

     

By:

   

By:

   

Print Name:

   

Print Name:

   

Title:

         

Address:

     

Address:

         

Email:

   

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

TO NONQUALIFIED INDUCEMENT STOCK OPTION GRANT NOTICE 

STOCK OPTION AGREEMENT 

 

Pursuant to the Nonqualified Inducement Stock Option Grant Notice (the “Grant
Notice”) to which this Stock Option Agreement (this “Agreement”) is attached,
ReachLocal, Inc., a Delaware corporation (the “Company”), has granted to the
Optionee an option (the “Option”) to purchase the number of Shares indicated in
the Grant Notice.

 

ARTICLE I.


GENERAL



 



1.1     Non-Plan Grant; Incorporation of Terms of Plan. The Option is made and
granted as a stand-alone award, separate and apart from, and outside of, the
ReachLocal, Inc. Amended and Restated 2008 Stock Incentive Plan (the “Plan”),
and shall not constitute an award granted under or pursuant to the Plan.
Notwithstanding the foregoing, the terms, conditions and definitions set forth
in the Plan shall apply to the Option as though the Option had been granted
under the Plan (including but not limited to the adjustment provision contained
in Section 13.2 of the Plan), and the Option shall be subject to such terms,
conditions and definitions, which are hereby incorporated into this Agreement by
reference. For the avoidance of doubt, the Option shall not be counted for
purposes of calculating the aggregate number of Shares that may be issued or
transferred pursuant to Awards under the Plan as set forth in Section 3.1(a) of
the Plan or for purposes of calculating the Award Limit with respect to the
Optionee under Section 3.3 of the Plan. In the event of any inconsistency
between the Plan and this Agreement, the terms of this Agreement shall control.

 

1.2     Employment Inducement Grant. The Option is intended to constitute an
“employment inducement grant” under NASDAQ Listing Rule 5635(c)(4), and
consequently is intended to be exempt from the NASDAQ rules regarding
shareholder approval of stock option and stock purchase plans. This Agreement
and the terms and conditions of the Option shall be interpreted in accordance
and consistent with such exemption.

 

ARTICLE II.


GRANT OF OPTION



 



2.1     Grant of Option. In consideration of the Optionee’s past and/or
continued employment with or service to the Company or a Subsidiary and for
other good and valuable consideration, effective as of the Grant Date set forth
in the Grant Notice (the “Grant Date”), the Company irrevocably grants to the
Optionee the Option to purchase any part or all of the aggregate number of
Shares set forth in the Grant Notice, upon the terms and conditions set forth in
this Agreement. The Option shall be a Nonqualified Stock Option.

 

2.2     Exercise Price. The exercise price of the Shares subject to the Option
shall be as set forth in the Grant Notice, without commission or other charge;
provided, however, that the price per share of the Shares subject to the Option
shall not be less than 100% of the Fair Market Value of a Share on the Grant
Date.

 

 
A-1

--------------------------------------------------------------------------------

 

 

2.3     Consideration to the Company. In consideration of the grant of the
Option by the Company, the Optionee agrees to render faithful and efficient
services to the Company or any Affiliate. Nothing in this Agreement shall confer
upon the Optionee any right to continue in the employ or service of the Company
or any Affiliate or shall interfere with or restrict in any way the rights of
the Company and its Affiliates, which rights are hereby expressly reserved, to
discharge or terminate the services of the Optionee at any time for any reason
whatsoever, with or without Cause (as defined below), except to the extent
expressly provided otherwise in a written agreement between the Company or an
Affiliate and the Optionee.

 

ARTICLE III.


PERIOD OF EXERCISABILITY



 



3.1     Commencement of Exercisability.

 

(a)     Subject to Sections 3.1(b), 3.2, 3.3, 5.10 and 5.12 hereof, the Option
shall become vested and exercisable in such amounts and at such times as are set
forth in the Grant Notice.

 

(b)     In addition, the Option may be subject to accelerated vesting under
certain circumstances to the extent set forth in the ReachLocal, Inc. Amended
and Restated Change in Control and Severance Policy for Senior Management and/or
the Offer Agreement, subject to the terms and conditions thereof and as may be
amended from time to time.

 

(c)     No portion of the Option which has not become vested and exercisable at
the date of the Optionee’s Termination of Service shall thereafter become vested
and exercisable, except as may be otherwise provided by the Administrator or as
set forth in a written agreement between the Company and the Optionee.

 

3.2     Duration of Exercisability. The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3 hereof.

 

3.3     Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

 

(a)     The Expiration Date set forth in the Grant Notice;

 

(b)     The date that is three (3) months from the date of the Optionee’s
Termination of Service by the Company without Cause or by the Optionee for any
reason (other than due to death or disability);

 

(c)     The expiration of one (1) year from the date of the Optionee’s
Termination of Service by reason of the Optionee’s death or disability; or

 

(d)     The date of the Optionee’s Termination of Service by the Company for
Cause.

 

For the purposes of this Agreement, “Cause” shall be deemed to exist if the
Optionee is terminated by the Company for any of the following reasons: (i) the
Optionee’s willful failure to substantially perform the Optionee’s duties and
responsibilities to the Company, (ii) the Optionee’s commission of any act of
fraud, embezzlement, dishonesty or any other willful misconduct that has caused
material injury to the Company, (iii) unauthorized use or disclosure by the
Optionee of any proprietary information or trade secrets of the Company or any
other party to which the Optionee owes an obligation of nondisclosure as a
result of the Optionee’s relationship with the Company, (iv) the Optionee’s
willful material breach of any of the Optionee’s obligations under any written
agreement or covenant with the Company, or (v) conviction of, or plea of
“guilty” or “no contest” to, a felony under the laws of the United States or any
state thereof, to the material detriment of the Company.

 

 
A-2

--------------------------------------------------------------------------------

 

 

ARTICLE IV.


EXERCISE OF OPTION



 



4.1     Person Eligible to Exercise. Except as provided in Section 5.2 hereof,
during the lifetime of the Optionee, only the Optionee may exercise the Option
or any portion thereof. After the death of the Optionee, any exercisable portion
of the Option may, prior to the time when the Option becomes unexercisable under
Section 3.3 hereof, be exercised by the deceased Optionee’s personal
representative or by any person empowered to do so under the deceased Optionee’s
will or under the then-applicable laws of descent and distribution.

 

4.2     Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3 hereof. However, the Option shall not be exercisable with
respect to fractional shares.

 

4.3     Manner of Exercise. The Option, or any exercisable portion thereof, may
be exercised solely by delivery to the Secretary of the Company (or any third
party administrator or other person or entity designated by the Company) of all
of the following prior to the time when the Option or such portion thereof
becomes unexercisable under Section 3.3 hereof:

 

(a)     A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised. The notice shall be signed by the Optionee or other person then
entitled to exercise the Option or such portion of the Option;

 

(b)     Full payment of the exercise price and applicable withholding taxes to
the stock administrator of the Company for the Shares with respect to which the
Option, or portion thereof, is exercised, in a manner permitted by Section 4.4
hereof;

 

(c)     Any other written representations or documents as may be required in the
Administrator’s sole discretion to effect compliance with all applicable
provisions of the Securities Act, the Exchange Act, any other federal, state or
foreign securities laws or regulations, the rules of any securities exchange or
automated quotation system on which the Shares are listed, quoted or traded or
any other applicable law; and

 

(d)     In the event the Option or portion thereof shall be exercised pursuant
to Section 4.1 hereof by any person or persons other than the Optionee,
appropriate proof of the right of such person or persons to exercise the Option.

 

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

 

 
A-3

--------------------------------------------------------------------------------

 

 

4.4     Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of the Optionee:

 

(a)     Cash;

 

(b)     Check;

 

(c)     With the consent of the Administrator, delivery of a written or
electronic notice that the Optionee has placed a market sell order with a broker
with respect to Shares then issuable upon exercise of the Option, and that the
broker has been directed to pay a sufficient portion of the net proceeds of the
sale to the Company in satisfaction of the aggregate exercise price; provided,
that payment of such proceeds is then made to the Company upon settlement of
such sale;

 

(d)     With the consent of the Administrator, surrender of other Shares which
have been held by the Optionee for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares with respect to which the Option or portion thereof is being
exercised;

 

(e)     With the consent of the Administrator, surrendered Shares issuable upon
the exercise of the Option having a Fair Market Value on the date of exercise
equal to the aggregate exercise price of the Shares with respect to which the
Option or portion thereof is being exercised; or

 

(f)     With the consent of the Administrator, such other form of legal
consideration as may be acceptable to the Administrator.

 

4.5     Conditions to Issuance of Stock Certificates. The Shares deliverable
upon the exercise of the Option, or any portion thereof, may be either
previously authorized but unissued Shares, treasury Shares or issued Shares
which have then been reacquired by the Company. Such Shares shall be fully paid
and nonassessable. The Company shall not be required to issue or deliver any
certificates or make any book entries evidencing Shares purchased upon the
exercise of the Option or portion thereof prior to fulfillment of the conditions
set forth in Section 11.4 of the Plan.

 

4.6     Rights as Stockholder. The holder of the Option shall not be, nor have
any of the rights or privileges of, a stockholder of the Company in respect of
any Shares purchasable upon the exercise of any part of the Option unless and
until such Shares shall have been issued by the Company to such holder (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 13.2 of the Plan.

 

ARTICLE V.


OTHER PROVISIONS



 



5.1     Administration. The Administrator shall have full power and authority to
take all actions and to make all determinations required or provided for under
this Agreement, and shall have full power and authority to take all such other
actions and make all such other determinations not inconsistent with the
specific terms and provisions of this Agreement that the Administrator deems to
be necessary or appropriate to the administration of this Agreement. All actions
taken and all interpretations and determinations made by the Administrator in
good faith shall be final and binding upon the Optionee, the Company and all
other interested persons. No member of the Administrator or the Board shall be
personally liable for any action, determination or interpretation made in good
faith with respect to this Agreement or the Option.

 

 
A-4

--------------------------------------------------------------------------------

 

 

5.2     Transferability of Option.

 

(a)     The Option may not be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution or, subject to
the consent of the Administrator, pursuant to a DRO, unless and until the Option
has been exercised and the shares underlying the Option have been issued, and
all restrictions applicable to such shares have lapsed;

 

(b)     The Option shall not be liable for the debts, contracts or engagements
of the Optionee or the Optionee’s successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, hypothecation,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy) unless and
until the Option has been exercised, and any attempted disposition thereof prior
to exercise shall be null and void and of no effect, except to the extent that
such disposition is permitted by Section 5.2(a) hereof; and

 

(c)     During the lifetime of the Optionee, only the Optionee may exercise the
Option (or any portion thereof), unless it has been disposed of pursuant to a
DRO; after the death of the Optionee, any exercisable portion of the Option may,
prior to the time when such portion becomes unexercisable under this Agreement,
be exercised by the Optionee’s personal representative or by any person
empowered to do so under the deceased Optionee’s will or under the then
applicable laws of descent and distribution.

 

(d)     The Optionee may transfer the Option to a trust that constitutes a
Permitted Transferee if, under Section 671 of the Code and applicable state law,
the Optionee is considered the sole beneficial owner of the Option while it is
held in the trust.

 

(e)     Notwithstanding any other provision in this Agreement, the Optionee may,
in the manner determined by the Administrator, designate a beneficiary to
exercise the rights of the Optionee and to receive any distribution with respect
to the Option upon the Optionee’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to this Agreement
is subject to all terms and conditions of this Agreement, except to the extent
this Agreement otherwise provides, and to any additional restrictions deemed
necessary or appropriate by the Administrator. If the Optionee is married or a
domestic partner in a domestic partnership qualified under applicable law and
resides in a community property state, a designation of a person other than the
Optionee’s spouse or domestic partner, as applicable, as his or her beneficiary
with respect to more than 50% of the Optionee’s interest in the Option shall not
be effective without the prior written consent of the Optionee’s spouse or
domestic partner. If no beneficiary has been designated or survives the
Optionee, payment shall be made to the person entitled thereto pursuant to the
Optionee’s will or the laws of descent and distribution. Subject to the
foregoing, a beneficiary designation may be changed or revoked by the Optionee
at any time provided the change or revocation is filed with the Administrator
prior to the Optionee’s death.

 

5.3     Tax Consultation. Optionee understands that Optionee may suffer adverse
tax consequences as a result of the grant, vesting and/or exercise of the
Option, and/or with the purchase or disposition of the Shares subject to the
Option. Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of such
shares and that Optionee is not relying on the Company for any tax advice.

 

 
A-5

--------------------------------------------------------------------------------

 

 

5.4     Adjustments. The Optionee acknowledges that the Option is subject to
modification and termination in certain events as provided in this Agreement and
Article 13 of the Plan.

 

5.5     Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company’s authorized
officer on the Grant Notice, and any notice to be given to the Optionee shall be
addressed to the Optionee at the address given beneath the Optionee’s signature
on the Grant Notice. By a notice given pursuant to this Section 5.5, either
party may hereafter designate a different address for notices to be given to
that party. Any notice which is required to be given to the Optionee shall, if
the Optionee is then deceased, be given to the person entitled to exercise his
or her Option pursuant to Section 4.1 hereof by written notice under this
Section 5.5. Any notice shall be deemed duly given when sent to the Optionee via
email or when sent to either party by reputable overnight courier or by
certified mail (return receipt requested) through the United States Postal
Service.

 

5.6     Optionee’s Representations. If the Shares purchasable pursuant to the
exercise of this Option have not been registered under the Securities Act or any
applicable state laws on an effective registration statement at the time this
Option is exercised, the Optionee shall, if required by the Company,
concurrently with the exercise of all or any portion of this Option, make such
written representations as are deemed necessary or appropriate by the Company
and/or its counsel.

 

5.7     Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

5.8     Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

5.9     Conformity to Securities Laws. The Optionee acknowledges that this
Agreement is intended to conform to the extent necessary with all provisions of
the Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Agreement shall be administered, and the Option is granted and may
be exercised, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, this Agreement shall be
deemed amended to the extent necessary to conform to such laws, rules and
regulations.

 

5.10     Amendments, Suspension and Termination. This Agreement may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Board, provided, however, that no amendment,
modification, suspension or termination of this Agreement shall adversely affect
the Option in any material way without the prior written consent of the
Optionee.

 

5.11     Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in this Article 5, this Agreement
shall be binding upon the Optionee and his or her heirs, executors,
administrators, successors and assigns.

 

5.12     Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of this Agreement, if the Optionee is subject to Section 16 of the
Exchange Act, the Option and this Agreement shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

 

 
A-6

--------------------------------------------------------------------------------

 

 

5.13     Not a Contract of Employment. Nothing in this Agreement shall confer
upon the Optionee any right to continue to serve as an employee or other service
provider of the Company or any of its Subsidiaries.

 

5.14     Entire Agreement. The Grant Notice and this Agreement constitute the
entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and the Optionee with respect to the
subject matter hereof.

 

5.15     Section 409A. Notwithstanding any other provision of this Agreement or
the Grant Notice, this Agreement and the Grant Notice shall be interpreted in
accordance with the requirements of Section 409A of the Code (together with any
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof, “Section 409A”). The Administrator
may, in its discretion, adopt such amendments to this Agreement or the Grant
Notice or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, as the
Administrator determines are necessary or appropriate to comply with the
requirements of Section 409A.

 

 

 

A-7